11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Llynda Spencer Lovejoy,                       * From the County Court at Law
                                                of Brown County,
                                                Trial Court No. DV1712218.

Vs. No. 11-18-00260-CV                        * September 17, 2020

Charles Randall McWilliams,                   * Memorandum Opinion by Wright, S.C.J.
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trail court is in all things affirmed. The costs incurred by
reason of this appeal are taxed against Llynda Spencer Lovejoy.